Judgment, Supreme Court, Bronx County (Eggert, J., at trial and sentence and Sandoval hearing; Schackman, J., at Wade hearing), rendered on December 2,1980, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur — Sullivan, J. P., Lupiano, Silverman, Bloom and Fein, JJ.